Baldwin, J.
(dissenting). General Statutes, § 2489 (a) (at the time of the accident, General Statutes, Sup. 1947, § 329i) requires that each operator of a vehicle “approaching any intersecting public street or highway shall grant the right of way at such intersection to any vehicle approaching from his right, provided such vehicles are arriving at such intersection at approximately the same time.” If applicable to a given situation, the statute establishes a mandatory rule of conduct *187for motor vehicle operators. Andrew v. White Line Bus Corporation, 115 Conn. 464, 466, 161 A. 792. For the statute to apply, it must first appear that the two vehicles are arriving at the intersection at approximately the same time. Neumann v. Apter, 95 Conn. 695, 701, 112 A. 350. They are arriving at approximately the same time “if a man of ordinary prudence in [the} situation [of the driver on the left}, in the exercise of due care, would reasonably believe that if the two automobiles continued to run at the rate of speed at which they are then running, such continuance of their course would involve the risk of a collision.” Ibid. If there is such risk, then the driver on the left must act to grant the right of way to the other. His duty to do so becomes absolute. Service Fire Ins. Co. v. Brodner, 130 Cohn. 223, 225, 33 A. 2d 138; McNaught v. Smith, 127 Conn. 450, 453, 454, 17 A. 2d 771. To be sure, the driver coming in from the right and claiming the right of way is also bound to use due care. Jackson v. Brown, 106 Conn. 143, 146, 137 A. 725. He is, entitled to assume, however, if the statute applies, that the driver on his left will grant him the right of way. Kleps v. Dworkin, 127 Conn. 648, 651, 19 A. 2d 421; McNaught v. Smith, supra, 454. There was evidence from which the jury could have found that as the bus approached the intersection it slowed down and then went ahead at a fair rate of speed. The plaintiff testified, however, that as he came up to the intersection he reduced his speed to five miles an hour. He saw the defendants’ truck fifty feet from the intersection. There is no evidence that it was any farther away. To clear the intersection, he had to cross a street thirty feet wide with a bus thirty feet long. He admitted that he did not know how fast the truck was going and gave no thought to the possibility that if the two vehicles continued there would be the risk of collision. He could have stopped *188almost instantly, but instead he entered the intersection and increased his speed, and the two vehicles collided. Upon the evidence most favorable to the plaintiff, the statute applied and the duty devolved upon him to grant the right of way. His failure to do so constituted contributory negligence as a matter of law. The motion to set aside the verdict should have been granted.